Title: John Adams to Abigail Adams Smith, 2 January 1795
From: Adams, John
To: Smith, Abigail Adams


          
            Philadelphia, January 2, 1792 [1795].
            My Dear Daughter:
          
          I received this day your kind letter of the 30th ult. With cordial affection and sincerity do I reciprocate your compliments of the season, and wish you and yours many happy returns of these pleasant anniversaries.
          There has lately been published extracts from a Journal of Brissot, in which, as upon many other occasions, there has appeared a disposition to give to Mr. Jay as much of the honour of the peace as possible, and to take away from your papa as much of it as possible. Mr. Jay is represented as insisting on an acknowledgment of our independence antecedently to treating, and as bringing me over to his opinion. Mr. Jay’s commission was in autumn of 1782. In July, 1781, more than a year earlier, and indeed before Mr. Jay had anything to do with peace,—before the commission was issued by Congress, in which Mr. Jay was united with me in the negotiations for peace, the enclosed letters were written by me to the Count De Vergennes, received by him, and transmitted by me to Congress, received and read by them, and now stand recorded in the office of the Secretary of State. By these you may judge whether Mr. Jay brought me over to his opinion, or whether I brought him over to mine; whether I joined with Mr. Jay, or Mr. Jay joined with me.
          God forbid that I should deny Mr. Jay’s merit in that business, or diminish his fame. All I desire is, that my children, if they should ever have any tenderness for their father’s character, may know where to look for the means of maintaining it. Show these letters to Col. Smith and to your brother Charles. And if either Col. Smith or your brother think it worth while to show them to Mr. Webster, in confidence, they have my leave to do it.
          I am, my dear child, / Your affectionate
          
            John Adams.
          
        